DETAILED ACTION
The present application was filed on or about 03 August 2018. 
This Detailed Action is a response to Applicant’s Amendment / Request for Reconsideration filed on or about 3 February 2021.
Applicant has canceled Claim 8.  
Applicant has added new Claim 21.
Any objection or rejection not maintained in this Detailed Action is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 12-15, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Paley et al (US 8,244,960 B2 hereinafter referred to as Paley) further in view of Chivsin et al (US 5,388,222 referred hereinafter as Chivsin).
In regards to Claim 1 Paley discloses a solid state drive (SSD) (Paley [Col. 1 Lines 48-57] teaches its memory device is solid state memory.), comprising:
a first nonvolatile storage including NAND storage media (Paley [Col. 3 Lines 1-9, Col. 9 Lines 59-61, Col. 16 Lines 4-14; Fig. 1 #90] teaches front end and back end memory systems having a NAND storage media.); and 
a second nonvolatile (Paley [Col. 5 Lines 59-67, Col. 6 Lines 1-4, Col. 6 Lines 52-53, Col. 19 Lines 9-21; Fig. 1 #200] teaches a partitioned flash memory acting as a high performance write cache.) storage separate from the first nonvolatile storage (Paley [Col. 15 Lines 48-67, Col. 16 Lines 1-16, Col. 17 Lines 1-11; Fig. 8, Fig. 11] teaches the partitioned flash storage is separate from the front end and back end storage medium.), 
the second nonvolatile storage to be a nonvolatile write buffer having multiple separate partitions (Paley [Col. 20 Lines 1-12; Fig. 18] teaches a binary cache having multiple partitions.  The binary cache is partitioned by logical partitions, logical groups, for different classifications of write operations (Paley [Col. 2 Lines 6-11, Col. 2 Lines 44-49] teaches the terms write, program, and record are synonyms.), wherein a write operation is to be buffered in one of the multiple separate partitions of the nonvolatile write buffer corresponding to a classification of the write operation (Paley [Col. 29 Lines 5-9; Fig. 30] teaches binary cache zones where fragments for any logical group and any binary cache index are stored in the zone.  Each zone is a grouping of logical groups, is an independent entity, and manages its own logical address range.  Paley [Col. 28 Lines 54-61].  Therefore, Paley teaches classifying write operations by zones where each write operation is buffered in the binary cache associated with a write operation to the connected logical address.), 
wherein each of the multiple partitions has a size at least equal to a size of an erase unit of the NAND storage media (Paley [Col. 6 Lines 8-21] teaches organizing arrays of memory cells in to blocks and having an erase unit of one block where the partitions are optimized for block management.  Paley [Col. 17 Liens 12-17] also teaches, at the physical memory, the minimum size of a physical memory unit is the unit of erase.), 
wherein the nonvolatile write buffer is to flush the multiple separate partitions to the NAND storage media(Paley [Col. 19 Lines 57-59; Fig. 15] teaches its cache temporarily holds data being passed between a high speed and slower speed component of the system.) separately (Paley [Col. 24 Lines 12-16] teaches cached data is archived separately by logical group.), wherein a selected partition is to be flushed in response to the selected partition storing write operations having a size equal to the size of the erase unit (Paley [Col. 28 Lines 1-5] teaches full consolidation of data where all the data held in a logical block address are moved from the Binary Cache and all meta blocks .  
Paley does not teach where a classification of a given write operation is based on a type of data to be written by the given write operation.
Chivsin discloses where a classification of a given write operation is based on a type of data to be written by the given write operation (Chisvin [Col. 2 Lines 38-48] teaches a special input queue for a shared memory.  The input queue sorts read and write commands by assignment of command addresses. Chisvin [Col. 2 Lines 45-48].  The purpose of ‘s sorted special input queue is to identify nodes with write-back caches, nodes with write-through caches, and nodes without caches.  Chisvin [Col. 2 Lines 42-44].  Each type is sorted and kept in separate from each other.  Chisvin [Col. 2 Line 47].  Chisvin is interpreted as teaching a type of data as write-through, write-back, or no associated cache data where each type is classified by assigned command addresses.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Paley and Chisvin, before the effective filing date of the claimed invention, to include Chivsin’s command queue and write sorting device into Paley’s memory device. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Paley and Chivsin is to decrease the memory wear out of Paley’s EEPROM memory by sorting data to be written into its command queue until an entire page can be written.  Paley [Col. 3 Lines 28-39].  Both references address issues associated with memory management of non-volatile memory devices. 
In regards to Claim 2, the combination of Paley and Chisvin discloses the SSD of claim 1, wherein the classification is based on an expected lifetime of data to be written (Paley [Col. 6 Lines 22-26] teaches cache memory storing less data than cells in main memory so accessing the cache will be faster and more robust for write and read performance.), wherein the lifetime is to indicate an expected amount of time between writes to the data (Paley [Col. 6 Lines 27-34] teaches the cache storing non-sequential smaller and more chaotic pieces of data than the main memory which increases the granularity of writes where small non-sequential or more chaotic writes take less time to complete than sequential longer writes.  Also Paley [Col. 6 Lines 44-51] teaches classify blocks with relatively high hot counts (data with a smaller lifetime) and moving that data into the cache.).  
In regards to Claim 3, the combination of Paley and Chisvin discloses the SSD of claim 1, wherein nonvolatile write buffer is to receive an indication of a classification of data (Paley [Col. 6 Lines 41-43] teaches transferring blocks of data between the cache and main on demand.  Paley [Col. 15 Lines 59-67, Col. 16 Lines 1-3] teaches a host commanding the memory system to read or write a segment.) associated with a received write access operation from a host (Paley [Col. 4 Lines 37-47] teaches a host assigning unique addresses to which the memory is connected.  Paley [Col. 20 Lines 34-40; Fig. 17, Fig. 19 #1, #2] teaches a host data access management that, upon sending host data, is responsible for managing whether data is routed to the cache or the main memory.).  
In regards to Claim, the combination of Paley and Chisvin discloses the SSD of claim 1, wherein the nonvolatile write buffer is to receive an indication of a type of data for a received write access operation from a host (Paley [Col. 15 Lines 59-67, Col. 16 Lines 1-3] teaches a host commanding the memory system to read or write a segment.  Paley [Col. 20 Lines , and determine the classification based on the type of data (Paley [Col. 6 Lines 36-43, Col. 20 Lines 29-35] teaches the partition between the cache and main memory is adjustable so that specific types of data, such as data requiring faster access or fragmented data, are placed in the appropriate partition.).  
In regards to Claim 9, the combination of Paley and Chisvin discloses the SSD of claim 1, further comprising: a logic block address (LBA) map to indicate LBAs stored in the nonvolatile write buffer and a location in the nonvolatile write buffer of the LBAs (Paley [Col. 16 Lines 60-67, Col. 17 Lines 18-33; Fig. 10B] teaches logical group to physical group mapping for each of the cache and main memories.).  
In regards to Claim 11, the combination of Paley and Chisvin discloses the SSD of claim 1, wherein the nonvolatile write buffer comprises a single level cell (SLC) NAND media and the NAND storage media comprises a quad level cell (QLC) NAND media (Paley [Col. 5 Lines 36-45, Col. 17 Lines 49-52] teaches, as prior art, the partitioned nonvolatile storage media having single-level cell (SLC/D1) and multi-level cell or quad level (MLC/D4) modes.).  
In regards to Claim 12, Paley discloses a system with data storage, comprising: 
a host system including a host processor to execute an application (Paley [Col. 8 Lines 48-58] teaches its memory is managed by a software component.), the application to generate a write access request for data (Paley [Col. 2 Lines 59-67] teaches a write circuit.); 
a first nonvolatile storage including NAND storage media (Paley [Col. 3 Lines 1-9, Col. 9 Lines 59-61, Col. 16 Lines 4-14; Fig. 1 #90] teaches front end and back end memory systems having a NAND storage media.); and 
a second non-volatile storage as a partitioned write buffer (Paley [Col. 5 Lines 59-67, Col. 6 Lines 1-4, Col. 6 Lines 52-53, Col. 19 Lines 9-21; Fig. 1 #200] teaches a partitioned flash memory acting as a high performance write cache.  Paley [Col. 6 Lines 52-53, Col. 19 Lines 9-21; Fig. 1 #200] teaches a partitioned flash memory.) the second nonvolatile storage separate from the first nonvolatile storage (Paley [Col. 15 Lines 48-67, Col. 16 Lines 1-16, Col. 17 Lines 1-11; Fig. 8, Fig. 11] teaches the partitioned flash storage is separate from the front end and back end storage medium.),
the partitioned write buffer having multiple separate partitions (Paley [Col. 20 Lines 1-12; Fig. 18] teaches a binary cache having multiple partitions.  The binary cache is partitioned by logical partitions, logical groups, and blocks.) based on a classification of write operations (Paley [Col. 29 Lines 5-9; Fig. 30] teaches binary cache zones.) to buffer in the separate partitions (Paley [Col. 29 Lines 5-9; Fig. 30] teaches binary cache zones where fragments for any logical group and any binary cache index are stored in the zone.  Each zone is a grouping of logical groups, is an independent entity, and manages its own logical address range.  Paley [Col. 28 Lines 54-61].  Therefore, Paley teaches classifying write operations by zones where each write operation is buffered in the binary cache associated with a write operation to the connected logical address.), wherein the multiple partitions have a size at least equal to a size of an erase unit of the NAND storage media (Paley [Col. 6 Lines 8-21] teaches organizing arrays of memory cells in to blocks and having an erase unit of one block where the partitions are , 
the partitioned write buffer to (Paley [Col. 6 Lines 8-9] teaches the flash memory acting as an improved write cache.)selectively buffer [[the]] write access operations for the NAND storage media in the multiple partitions based on classification of the write access operations (Paley [Col. 20 Lines 37-40] teaches the classification of write access operations as those destined for cache or those destined for main memory.  Paley [Col. 20 Lines 45-59] teaches that data routed to the binary cache (BC) is controlled by a separate BC management module.), with different classifications for different partitions (Paley [Col. 20 Lines 37-40]) teaches the cache or MLC portion are different classifications.),
wherein the partitioned write buffer is to flush the multiple separate partitions to the NAND storage media (Paley [Col. 19 Lines 57-59; Fig. 15] teaches its cache temporarily holds data being passed between a high speed and slower speed component of the system.) separately (Paley [Col. 24 Lines 12-16] teaches cached data is archived separately by logical group.), wherein a selected partition is to be flushed in response to the selected partition storing write operations having a size equal to the size of the erase unit (Paley [Col. 28 Lines 1-5] teaches full consolidation of data where all the data held in a logical block address are moved from the Binary Cache and all meta blocks containing obsolete data are freed and ready for re-use.  Paley [Col. 16 Lines 60-67, Col. 17 Lines 8-11] teaches that each physical block, which makes up a logical block, is one unit of erase.).  
Paley does not teach where a classification of a given write operation is based on a type of data to be written by the given write operation.
Chivsin discloses where a classification of a given write operation is based on a type of data to be written by the given write operation (Chisvin [Col. 2 Lines 38-48] teaches a special input queue for a shared memory.  The input queue sorts read and write commands by assignment of command addresses. Chisvin [Col. 2 Lines 45-48].  The purpose of ‘s sorted special input queue is to identify nodes with write-back caches, nodes with write-through caches, and nodes without caches.  Chisvin [Col. 2 Lines 42-44].  Each type is sorted and kept in separate from each other.  Chisvin [Col. 2 Line 47].  Chisvin is interpreted as teaching a type of data as write-through, write-back, or no associated cache data where each type is classified by assigned command addresses.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Paley and Chisvin, before the effective filing date of the claimed invention, to include Chivsin’s command queue and write sorting device into Paley’s memory device. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Paley and Chivsin is to decrease the memory wear out of Paley’s EEPROM memory by sorting data to be written into its command queue until an entire page can be written.  Paley [Col. 3 Lines 28-39].  Both references address issues associated with memory management of non-volatile memory devices. 
In regards to Claim 13, the combination of Paley and Chivsin discloses the system of claim 12, wherein the classification is based on an expected lifetime of data to be written (Paley [Col. 6 Lines 27-34] teaches the cache storing non-sequential smaller and more chaotic pieces of data than the main memory which increases the granularity of writes where small non-sequential or more chaotic writes take less time to complete than sequential longer writes.  Also , wherein the lifetime is to indicate an expected amount of time between writes to the data (Paley [Col. 6 Lines 27-34] teaches the cache storing non-sequential smaller and more chaotic pieces of data than the main memory which increases the granularity of writes.). 
In regards to Claim 14, the combination of Paley and Chivsin discloses the system of claim 12, wherein the partitioned write buffer is to receive an indication of a classification of data (Paley [Col. 6 Lines 41-43] teaches transferring blocks of data between the cache and main on demand.  Paley [Col. 15 Lines 59-67, Col. 16 Lines 1-3] teaches a host commanding the memory system to read or write a segment.) associated with a received write access operation from a host (Paley [Col. 4 Lines 37-47] teaches a host assigning unique addresses to which the memory is connected.  Paley [Col. 20 Lines 34-40; Fig. 17, Fig. 19 #1, #2] teaches a host data access management that, upon sending host data, is responsible for managing whether data is routed to the cache or the main memory.).  
In regards to Claim 15, the combination of Paley and Chivsin discloses the system of claim 12, wherein the partitioned write buffer is to receive an indication of a type of data for a received write access operation from the host (Paley [Col. 15 Lines 59-67, Col. 16 Lines 1-3] teaches a host commanding the memory system to read or write a segment.  Paley [Col. 20 Lines 34-40; Fig. 17] teaches a host data access management that, upon sending host data, is responsible for managing whether data is routed to the cache or the main memory.), and determine the classification based on the type of data (Paley [Col. 6 Lines 36-43, Col. 20 Lines 29-35] teaches the partition between the cache and main memory is adjustable so that .  
In regards to Claim 19, Pa the combination of Paley and Chivsin discloses the system of claim 12, further comprising: a logical block address (LBA) map to indicate LBAs stored in the partitioned write buffer and a location in the partitioned write buffer of the LBAs (Paley [Col. 16 Lines 60-67, Col. 17 Lines 18-33; Fig. 10B] teaches logical group to physical group mapping for each of the cache and main memories.).    
In regards to Claim 20, the combination of Paley and Chivsin discloses comprising one or more of: wherein the host processor comprises a multicore central processing unit (CPU); a display communicatively coupled to the host processor; a battery to power the system; or a network interface communicatively coupled to the host processor (Paley [Col. 3 Lines 54-56] teaches external interfaces communicating between host systems, memory systems, and other electronic devices.).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Paley and Chivsin further in view of Hamilton et al (US 7,562,189 B2 hereinafter referred to as Hamilton).
In regards to Claim 5, the combination of Paley and Chivsin discloses the SSD of claim 1 wherein the nonvolatile write buffer (Paley [Col. 6 Lines 52-53, Col. 19 Lines 9-21; Fig. 1 #200] teaches the partitioned nonvolatile storage media.) and the one of the multiple separate partitions containing the data (Paley [Col. 19 Lines 57-59; Fig. 15] teaches its cache temporarily holds data being passed between a high speed and slower speed component of the system.  Paley [Col. 28 Lines 1-5] teaches full consolidation of data where all the data held in a 
The combination of Paley and Chivsin does not teach wherein for a received write access operation, the nonvolatile write buffer is to determine if data associated with the received write access operation is stored in the nonvolatile write buffer, and overwrite the data in place in the partitioned nonvolatile storage media prior to flushing to the NAND storage media.
Hamilton discloses wherein for a received write access operation (Hamilton [Col. 1 lines 31-49] teaches a write in place  storage device that writes a data block to the same physical location on disk when the data block is modified.), the nonvolatile write buffer is to determine if data associated with the received write access operation is stored in the nonvolatile write buffer (Hamilton [Col. 4 Lines 6-36] teaches determining whether the data is old or new.), and overwrite the data in place in the nonvolatile write buffer prior to flushing the data to the NAND storage media (Hamilton [Col. 4 Lines 15-19] teaches writing in place prior to moving old data associated with a data block.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Paley and Chivsin and Hamilton to combine the write checking and data verification techniques of Hamilton into the control structure of Paley. All the elements as disclosed were known at the time of the effective filing date of the invention. Both references are directed to similar fields and address the problems associated with organizing, storing, and accessing data. The motivation to combine the combination of Paley and Chivsin with Hamilton is to eliminate unnecessary writes for data that is already present in the system and to maintain data coherency by writing in place.
Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Paley and Chivsin further in view of Sinclair (US 2008/0307164 A1).  
In regards to Claim 6, the combination of Paley and Chivsin discloses the SSD of claim 1 further comprising NAND storage media (Paley [Paley [Col. 3 Lines 1-9, Col. 9 Lines 59-61, Col. 16 Lines 4-14; Fig. 1 #90] teaches a NAND storage media).
The combination of Paley and Chivsin does not teach, further comprising a controller to control flushing of the selected partition, including to throttle the flushing to a bandwidth lower than available write bandwidth for the NAND storage media.  
Sinclair discloses, further comprising a controller to control flushing of the partition to the storage media (Sinclair [0011] teaches a controller for controlling flush operations.), including to throttle the flushing to a bandwidth lower than available write bandwidth for the NAND storage media (Sinclair [0053] teaches reducing flushing operations to accommodate host demands to maintain a specified level of service.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Paley and Chivsin and Sinclair to combine the throttling techniques of Sinclair into the control structure of the combination of Paley and Chivsin. All the elements as disclosed were known at the time of the effective filing date of the invention. Both references are directed to similar fields and address the problems associated with organizing, storing, and accessing data. The motivation to combine the combination of Paley and Chivsin with Sinclair is to balance the needs of the system with the available resources.
In regards to Claim 7, the combination of Paley, Chivsin, and Sinclair discloses the SSD of claim 6, wherein the controller is to throttle the flushing to a bandwidth (Sinclair [0053] teaches reducing flushing operations to accommodate host demands to maintain a specified level based on an average rate of receipt of write access requests (Sinclair [0051] teaches reaching a predetermined ratio of host writing steps and flushing steps where the ration is based on attributes such as the average quantity ).  
In regards to Claim 7, the motivation to combine the combination of Paley and Chivsin with Sinclair is the same as that for Claim 6.
In regards to Claim 17, the combination of Paley, Chivsin, and Sinclair discloses the system of claim 12, further comprising a controller to control flushing of the selected partition (Sinclair [0011] teaches a controller for controlling flush operations.) to the NAND storage media (Paley [Paley [Col. 3 Lines 1-9, Col. 9 Lines 59-61, Col. 16 Lines 4-14; Fig. 1 #90] teaches a NAND storage media), including to throttle the flushing to a bandwidth lower than available write bandwidth for the NAND storage media (Sinclair [0053] teaches reducing flushing operations to accommodate host demands to maintain a specified level of service.).  
In regards to Claim 17, the motivation to combine the combination of Paley and Chivsin with Sinclair is the same as that for Claim 6.
In regards to Claim 18, the combination of Paley, Chivsin, and Sinclair discloses the system of claim 17, wherein the controller is to throttle the flushing to a bandwidth (Sinclair [0053] teaches reducing flushing operations to accommodate host demands to maintain a specified level of service.) based on an average rate of receipt of write access requests (Sinclair [0051] teaches reaching a predetermined ratio of host writing steps and flushing steps where the ration is based on attributes such as the average quantity ).  
In regards to Claim 18, the motivation to combine the combination of Paley and Chivsin with Sinclair is the same as that for Claim 6.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Paley and Chivsin further in view of Stonelake et al (US 2019/0243759 A1 referred hereinafter as Stonelake).
In regards to Claim 10, the combination of Paley and Chivsin discloses the SSD of claim 1 and the nonvolatile write buffer (Paley [Col. 5 Lines 59-67, Col. 6 Lines 1-4, Col. 6 Lines 52-53, Col. 19 Lines 9-21; Fig. 1 #200] teaches a partitioned flash memory acting as a high performance write cache.). 
The combination of Paley and Chivsin does not teach a three dimensional crosspoint (3DXP) storage media.
Stonelake discloses wherein the nonvolatile write buffer comprises a three dimensional crosspoint (3DXP) storage media (Stonelake [0017] teaches non-volatile memory is 3DXP.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Paley and Chivsin and Stonelake, before the effective filing date of the claimed invention, to include Stonelake’s 3D XP memory into the memory of the combination of Paley and Chivsin. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Stonelake with the combination of Paley and Chivsin is to improve the speed and reduce the latency of the combination of Paley and Chivsin’s memory by including the faster and lower latency 3D XPoint Memory.  
In regards to (New) Claim 21, the combination of Paley and Chivsin discloses the system of claim 12, and the nonvolatile write buffer (Paley [Col. 5 Lines 59-67, Col. 6 Lines 1-4, Col. 6 Lines 52-53, Col. 19 Lines 9-21; Fig. 1 #200] teaches a partitioned flash memory acting as a high performance write cache.). 
The combination of Paley and Chivsin does not teach a three dimensional crosspoint (3DXP) storage media.
Stonelake discloses wherein the nonvolatile write buffer comprises a three dimensional crosspoint (3DXP) storage media (Stonelake [0017] teaches non-volatile memory is 3DXP.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Paley and Chivsin and Stonelake, before the effective filing date of the claimed invention, to include Stonelake’s 3D XP memory into the memory of the combination of Paley and Chivsin. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Stonelake with the combination of Paley and Chivsin is to improve the speed and reduce the latency of Paley’s memory by including the faster and lower latency 3D XPoint Memory.  

Response to Arguments
Applicant argues Paley fails to disclose or suggest at least one feature of the invention recited in Applicant’s independent claims.  Applicant’s argument is persuasive.  However, a new rejection necessitated by Applicant’s amendments is made in light of Chivsin. 
In regards to Examiner’s 35 U.S.C. 103 rejections of Claims 5 and 20; Claims 6, 7, 17, and 18; and, Claims 10 and 21, Applicant argues Claims 5 and 20; Claims 6, 7, 17, and 18; and, Claims 10 and 21 are patentable because the cited references fail to disclose or suggest at least one feature of the invention as recited in the independent claims.  Applicant’s argument is persuasive.  However, a new rejection necessitated by Applicant’s amendments is made in light of Chivsin. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F.W./Examiner, Art Unit 2138 
      

/Michael Krofcheck/Primary Examiner, Art Unit 2138